April 20, 2007


Mr. Craig A. Jackson
Attorney at Law
P.O. Box 92043
Southlake, TX 76092

Sheriff  Lupe  Valdez
Sheriff of Dallas County, Texas
133 N. Industrial Boulevard
Dallas, TX 75207-4313
Mr. Jonathan Jay Bates
Pezzulli Kinser, L.L.P.
17304 Preston Road, Suite 700
Dallas, TX 75252

Honorable Kathleene Dennise Garcia
600 Commerce Street
Dallas, TX 75202

RE:   Case Number:  06-0496
      Court of Appeals Number:  05-06-00778-CV
      Trial Court Number:  03-19101-V

Style:      IN RE  ALVIN GREEN

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  Pursuant to Texas Rule of  Appellate
Procedure 52.8(c), without hearing  oral  argument,  the  Court  grants  the
petition for writ of habeas corpus and orders relator discharged.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |